Opinion
Per Curiam.
Upon the hearing of this case it appeared that all the questions upon which the defendant relied upon this appeal were settled and determined by a decree in the equity suit of W. C. Thienes v. I. M. Francis and A. M. Brewer, in which an opinion was heretofore rendered by this court (69 Or. 171, 138 Pac. 845), in which suit W. C. Thienes filed a complaint in the nature of a cross-bill in equity. Therefore, there being no question presented for review or consideration, and *240it remaining only for the parties to carry out the decree heretofore rendered, this action should be dismissed; and it is so ordered.
Appeal Dismissed. Rehearing Denied.